DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taiki SUGIYAMA (SUGIYAMA) US 2020/0098663.
As per claim 1 SUGIYAMA disclose;
An electronic device (Fig. 1 item 10), comprising: an enclosure (11); a circuit (14) within the enclosure (11), the circuit disposed within the enclosure such that there is space between the circuit (14 and 15) and an internal surface of the enclosure (11); and a thermally conductive material (17) disposed in the space 
wherein the thermally conductive material comprises a plurality of thermal nanoparticles (item 22 see para 0059 “nanotube” Examiner’s note: “Nanotubes” are known in the art as particles for evidence, see US 2018/0249593 “Zhang” para 0039 “The thermally conductive particles can preferably include boron nitride. The boron nitride particles can be in the form of powders (which includes flakes, platelets, and other shapes”, fiber, rods, whiskers, sheets, nanosheets, or
boron nitride nanotube”) packed to fill (Fig. 6 and para 0076) the space between the circuit and the enclosure to yield a density (As per fig. 6 and para 0076 density is achieved by injector 100 and sucking air out at hole 11b by vacuum pump) for increased thermal conductivity (Para 0010 “to realize a composite material which is high in thermal conductivity, is excellent in heat dissipation effect”.).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taiki SUGIYAMA.
As per claim 10 SUGIYAMA disclose;
A method for providing a thermal interface for an electronic device (Fig. 1) comprising: obtaining an enclosure (11) and a circuit (14 and 15) within the enclosure, wherein the circuit is disposed within the enclosure such that there is space between the circuit and an internal surface of the enclosure (Fig. 1); and nanotube”) and positioning comprises packing the thermal nanoparticles to fill the space between the circuit and the enclosure (Fig. 6) to yield a density (As per fig. 6 and para 0076 density is achieved by injector 100 and sucking air out at hole 11b by vacuum pump) for increased thermal conductivity (Para 0010 “to realize a composite material which is high in thermal
conductivity, is excellent in heat dissipation effect”.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over SUGIYAMA in view of E. W. SHAW (SHAW) US 3,245,195.
As per claim 2 SUGIYAMA disclose;
a plurality of thermal nanoparticles (Para 0059 “nanotubes” equivalent to nanoparticles) positioned to fill the space between the circuit and the enclosure (11) facilitated by a vacuum pump and injector (Fig. 6). 
	But does not specify well known use of a vibrational plate to tightly pack filler material.
However, in analogues art of filling powder material having particles in an envelope or container, SHAW teaches “filler material is in powder form and is poured into the envelope through the 'Opening 17 before the closure is fitted. The envelope is then vibrated and rotated to pack the powder material as tightly as possible and completely fill the envelope. (Col. 3 lines 65-70) 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine SUGIYAMA and SHAW by incorporating the teaching of SHAW, into the 

Regarding claim 11, claim 11 is rejected for the same reason as claim 2, as claim 11 recites similar to claim 2. See rejection of claim 2 above.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over SUGIYAMA in view of Li Zhang (Zhang) US 2018/0249593.
As per claims 3-5 SUGIYAMA disclose;
the thermal nanoparticles (22) comprise boron nitride (Para 0059 “boron nitride”). -a sealant (21) to seal the thermal nanoparticles within the chassis. And the sealant comprises an epoxy (Para 0058) that comprises boron nitride (Fig. 1 and Para 0059).
	But does not specify well known use of boron nitride is hexagonal boron nitride,
However, in analogues art of cooling electronic devices using thermal conductive material, Zhang teaches thermal conductive material having hexagonal boron nitride (Para 0040) 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine SUGIYAMA and Zhang by incorporating the teaching of Zhang, into the 

Regarding claim 6 combinations of SUGIYAMA and Zhang disclose;
the thermal nanoparticles are aligned using a magnetic field to orient the thermal nanoparticles in a determined orientation. (Zhang Para 0059, 0083, 0084…)

Regarding claim 7 combinations of SUGIYAMA and Zhang disclose;
the thermally conductive material comprises a 3D form (Para 0128 “threedimensional” and 0040 “cubic”)-in-place thermal encapsulated material.

Regarding claim 8 combinations of SUGIYAMA and Zhang disclose;
the thermally conductive material comprises a material with a thermal conductivity of greater than 10 W/m-K. (Para 0007 “18.0 W/mK”)

Regarding claim 9 combinations of SUGIYAMA and Zhang disclose;
the thermally conductive material comprises a material with a thermal conductivity of greater than 15 W/m-K. (Para 0007 “18.0 W/mK”)

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over SUGIYAMA in view of Zhang.

thermally conductive material, using a vacuum pump to provide negative pressure within the space to draw the thermal nanoparticles into the space (Para 0076); a sealant (21) to seal the thermally conductive material within the chassis. And the sealant comprises an epoxy (Para 0058) that comprises boron nitride (Fig. 1 and Para 0059). the vacuum pump comprises a nanoparticle filter to prevent the vacuum pump from removing some or all of the nanoparticles from the interior of the enclosure. (Para 0076)
SUGIYAMA does not teach well known method of, plurality of thermal
nanoparticles comprises a plurality of magnetically alignable thermal nanoparticles, with the method further comprising: depositing the magnetically alignable thermal nanoparticles into the space; and applying a magnetic field to the thermal nanoparticles in the space during the depositing operation to align the thermal nanoparticles to a desired orientation. the thermal nanoparticles comprise hexagonal boron nitride. the thermally conductive material comprises a three-dimensional form-in-place thermal encapsulation material.
However, in analogues art Zhang teaches, the thermally conductive material comprises a plurality of magnetically alignable thermal nanoparticles, (Zhang Para 0059, 0083, 0084…) with the method further comprising: depositing the magnetically alignable thermal nanoparticles into the space (Zhang Para 0059, 0083, 0084…); and applying a magnetic field to the thermal nanoparticles in the space during the depositing operation to align the thermal nanoparticles to a desired orientation. (Zhang Para 0059, 0083, 0084…) the thermal 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine SUGIYAMA and Zhang by incorporating the teaching of Zhang, into the system of SUGIYAMA to use hexagonal boron nitride and magnetically align particles. One having ordinary skill in the art would have found it motivated to use methods of Zhang to obtain superior thermal conductivity of 10 to 300 watts per meter Kelvin (W /mK) or more. (Para 0040, 0083, 0084…)

Response to Arguments
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive.
1-Regarding applicant’s argument “Nonetheless, even if nanotubes, as disclosed by Sugiyama, teaches the claimed "thermal nanoparticles" (which Applicant does not concede),
Examiner respectfully disagree because nanotubes are also considered or well known in the art as nanoparticles, as explained in the claim rejection see prior art US 2018/0249593 “Zhang” para 0039 “The thermally conductive particles can preferably include boron nitride. The boron nitride particles can be in the form of powders (which includes flakes, platelets, and other shapes”, fiber, rods, whiskers, sheets, nanosheets, or boron nitride nanotube”. As mentioned above nanotube is shape of particles.

Examiner respectfully disagree because SUGIYAMA, in fig. 6 and para 0076, shows use of injector 100 to apply pressure and vacuum pump (Para 0076) to fill material use of vacuum and pressure provides tightly filled space.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835